The Honorable Armil O. Curran State Representative 210 West Main Street Clarksville, AR 72830-3019
Dear Representative Curran:
This is in response to your request for an opinion on the following question:
  Is it lawful for a county assessor to serve both as county assessor and as city recorder/treasurer at the same time?
It is my opinion that the answer to this question is in all likelihood "no," pursuant to A.C.A. § 26-26-501 which states in relevant part as follows:
 The county assessor shall devote his entire time to the duties of his office. The assessor shall maintain an office at the county seat of the county which he officially serves, and the assessor or his deputy shall remain in his office during reasonable hours between the first Monday in January and April 10 of each year for the purpose of taking a list of all real and personal property for that year required to be listed.
A.C.A. § 26-26-501(a)(1) (Repl. 1992) (emphasis added).
It is well established that the first rule in determining the meaning of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning in common usage. City of HotSprings v. Vapors Theatre Restaurant, Inc., 298 Ark. 444, 447,769 S.W.2d 1 (1989), citing Bolden v. Watt, 290 Ark. 343, 719 S.W.2d 428
(1986). The court has stated: "[T]he meaning of a statute must be determined from the natural and obvious import of the language used by the legislature. . . ." Black v. Cockrill,239 Ark. 367, 371, 389 S.W.2d 881 (1965).
Applying these precepts, it must be concluded that the legislature, in plain and ordinary words, has expressly limited the outside duties of a county assessor. To conclude otherwise would be contrary to the obvious and unambiguous intent stated in this Code section. Thus, although my research has yielded no cases directly on point, it is my opinion that §26-26-501 effectively prevents a county assessor from also serving as city recorder/treasurer.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh